EXHIBIT 10.1


AGREEMENT REGARDING COMMON STOCK
This AGREEMENT REGARDING COMMON STOCK (this “Agreement”) is made and entered
into as of __________, 2018, among Cal-Maine Foods, Inc., a Delaware corporation
(the “Company”), and each individual identified on the signature page hereto,
and to the extent set forth in this Agreement, their successors, assigns, heirs
and transferees (each a “Stockholder Party”, and collectively, the “Stockholder
Parties”).
WHEREAS, the Company’s Certificate of Incorporation, as amended (“Current
Charter”), provides that its capital stock consists of (i) Common Stock, $0.01
par value per share (“Common Shares”), which are publicly traded on the NASDAQ
under the symbol “CALM”, and (ii) Class A Common Stock, $0.01 par value per
share, which are privately held and not publicly traded (“Class A Shares”);
WHEREAS, in connection with certain proposed transactions (“Proposed
Transactions”), the Company proposes to amend and restate the Current Charter
(the “Restated Charter”) to, among other things, facilitate estate planning for
the estate of Fred R. Adams, Jr. (“Mr. Adams”), including an amendment that
would, among other things, amend the definition of immediate family members that
may own and hold shares of the Company’s Class A Common Stock and add permitted
transferees thereof;
WHEREAS, Jean Reed Adams (“Mrs. Adams”) and Adolphus B. Baker (“Mr. Baker”), are
the co-conservators (“Co-Conservators”) of the person and estate of Mr. Adams
(the “Conservatorship”), the spouse of Mrs. Adams;
WHEREAS, the Co-Conservators may transfer or have transferred a portion of Mr.
Adams’ Common Shares with a combined value of $6,000,000 as a charitable gift to
four donor-advised funds established by Fred (collectively, the “Donor-Advised
Funds”), and each of the Daughters will serve in an advisory capacity to one or
more of the Donor-Advised Funds, each of which shall not be joined as a
Stockholder Party to this Agreement and shall not be bound by the restrictions
set forth herein;
WHEREAS, the Co-Conservators have established or will establish the Jean Reed
Adams Revocable Trust dated ______, 2018, a revocable trust of which Mr. Adams
is the sole beneficiary during his lifetime and Mrs. Adams, if she remains
married to and survives Mr. Adams, is the sole remainder beneficiary (“Mrs.
Adams’ Revocable Trust”); provided that upon the creation of Mrs. Adams’
Revocable Trust and its first receipt of Common Shares from the Conservatorship,
such trust shall automatically be joined as a Stockholder Party to this
Agreement and be bound by the restrictions set forth herein as if it were an
original signatory;
WHEREAS, the Co-Conservators also have established or will establish the Fred R.
Adams, Jr. Daughters’ Trust dated ______, 2018, a revocable trust of which Mr.
Adams is the sole beneficiary during his lifetime and of which his four
daughters (“Daughters”) are the presumptive remainder beneficiaries (“Daughters’
Revocable Trust”); provided that upon the creation of the Daughters Revocable
Trust and its first receipt of Common Shares and/or Class A Common Shares from
the Conservatorship, such trust shall automatically be joined as a


    


ACTIVE 232302890

--------------------------------------------------------------------------------




Stockholder Party to this Agreement and be bound by the restrictions set forth
herein as if it were an original signatory;
WHEREAS, Mrs. Adams’ Revocable Trust and the Daughters’ Revocable Trust are
herein referred to as the “Revocable Trusts”;
WHEREAS, Mrs. Adams and Mr. Baker are or expect to be the co-trustees of each of
the Revocable Trusts;
WHEREAS, the Co-Conservators have contributed or are expected to contribute
certain of Mr. Adams’ assets to Mrs. Adams’ Revocable Trust and the Daughters’
Revocable Trust, including Common Shares and Class A Shares;
WHEREAS, it is expected that the Daughters’ Revocable Trust will deliver all its
Common Shares and Class A Common Shares to [____________], LLC, a Delaware
limited liability company (the “Daughters’ LLC”) in exchange for limited
liability company membership interests; provided that upon the creation of the
Daughters’ LLC and its first receipt of Common Shares and/or Class A Common
Shares from the Daughters’ Revocable Trust, such entity shall automatically be
joined as a Stockholder Party to this Agreement and be bound by the restrictions
set forth herein as if it were an original signatory;
WHEREAS, it is expressly acknowledged that upon the creation of the Revocable
Trusts and the Daughters’ LLC and their receipt of Common Shares and Class A
Common Shares as described above, such entities shall automatically be joined as
Stockholder Parties to this Agreement and be bound by the restrictions set forth
herein as if they were original signatories;
WHEREAS, it is expressly acknowledged that each of Mrs. Adams and Mrs. Adams'
Revocable Trust is permitted to transfer some or all of her or its Common Shares
to one or more separate entities (whether a limited liability company, limited
partnership, corporation or otherwise), all of the equity interests of which are
held by Mrs. Adams and/or her lineal descendants and the spouses of such lineal
descendants and their lineal descendants (“Mrs. Adams’ Transferees”), in
exchange for a proportionate interest therein (any such entities are
collectively referred to as "Mrs. Adams' Holding Company"); provided that upon
the creation of Mrs. Adams' Holding Company and its receipt of Common Shares
from Mrs. Adams and/or Mrs. Adams' Revocable Trust, such entity shall
automatically be joined as a Stockholder Party to this Agreement and be bound by
the restrictions set forth herein as if it were an original signatory;
WHEREAS, in addition to the foregoing, Mr. Baker’s wife, Dinnette Adams Baker,
and Mrs. Adams, also hold other Common Shares and/or Class A Shares, and Mrs.
Adams also expects to receive Common Shares in connection with a share exchange
and as the sole beneficiary of Mr. Adams under the Company’s KSOP following his
death;
WHEREAS, following the death of Mr. Adams and following certain transactions as
contemplated by the Amended and Restated Memorandum of Understanding dated
[_______], 2018 among the Daughters and each of Mrs. Adams and Mr. Baker,
individually and in their capacities as conservators of the estate of Mr. Adams,
it is expected that Mrs. Adams, Mrs. Adams’ Revocable Trust, and/or Mrs. Adams'
Holding Company, as applicable, will hold in total


-2-


ACTIVE 232302890

--------------------------------------------------------------------------------




over 5 million Common Shares, and that the Daughters, the Daughters’ Revocable
Trust, and the Daughters’ LLC, will hold in total over 6 million Common Shares
(collectively, the “Subject Shares”) that are covered by this Agreement;
WHEREAS, following the death of Mr. Adams, the Daughters, Daughters’ Revocable
Trust and/or the Daughters’ LLC may be required to sell in excess of 4 million
Common Shares in order to obtain sufficient funds to pay the estate taxes on the
estate of Mr. Adams and related costs and expenses, and may also sell additional
Common Shares for liquidity purposes over time;
WHEREAS, following the execution of this Agreement, Mrs. Adams may sell or
otherwise transfer Common Shares for liquidity purposes or otherwise;
WHEREAS, following the death of Mr. Adams and certain other events, Mrs. Adams’
Revocable Trust and/or Mrs. Adams' Holding Company, as applicable, may also sell
or otherwise transfer Common Shares that they hold for liquidity purposes or
otherwise;
WHEREAS, in connection with the foregoing, the Company desires that the
Stockholder Parties enter into this Agreement with the Company to provide that,
except as otherwise set forth herein, (i) the Stockholder Parties will cooperate
with the Company in any proposed transfer of Common Shares that they own or will
own and to ensure that all appropriate securities filings and reports are timely
made, (ii) if any Stockholder Party intends to sell any shares, such party will
first give the Company a right of first offer to purchase such shares, and (iii)
if the Company does not purchase any such shares, the Company will cooperate
with such Stockholder Party to effect a secondary offering on a resale shelf
registration statement filed by the Company or some other method of sale,
including Rule 144 under the Securities Act of 1933, as amended (“Rule 144”),
and its volume limitations;
WHEREAS, in connection with the Proposed Transactions, pursuant to resolutions
adopted on October 10, 2016, the Board of Directors of the Company established a
special committee of directors who are disinterested and independent (the
“Special Committee”), to review and evaluate the Proposed Transactions;
WHEREAS, on [______], 2018, the Board of Directors of the Company adopted
resolutions expanding and extending the authority of the Special Committee to
take certain actions in connection with this Agreement, including authority to
approve matters related to sales of shares by, or share repurchases from, any
Immediate Family Members or Permitted Transferees; and
[WHEREAS, the Board of Directors of the Company (or an authorized committee of
the Board) has approved this Agreement].
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the parties agree as follows:


-3-


ACTIVE 232302890

--------------------------------------------------------------------------------




ARTICLE I
Cooperation with the Company Regarding Transfer of Subject Shares
1.1        Cooperation with the Company.
(a)     Between the date hereof and the Termination Date for a Stockholder Party
(the “Term”), such party agrees to cooperate with the Company in connection with
the sale or other transfer of any Subject Shares, as more specifically provided
in this Agreement. This Agreement shall terminate (“Termination Date”) with
respect to any Stockholder Party on the later of (i) the date which occurs three
months after the date that such Stockholder Party is no longer an "affiliate" of
the Company pursuant to Rule 144 (for reasons other than such Stockholder Party
being party to this Agreement), or (ii) the date that the total number of
Subject Shares of such Stockholder Party (without attribution) equals or is less
than the number of shares that may be resold within a three month period under
the volume limitations set forth under Rule 144. Notwithstanding the foregoing
or anything to the contrary herein, this Agreement shall terminate with respect
to all Stockholder Parties immediately upon such time as Stockholder Parties,
collectively, no longer own shares that have at least a majority of the voting
power of the Company.
(b)     Notwithstanding the foregoing subparagraph, after the death of Mr. Adams
and after the aggregate number of Common Shares held by Mrs. Adams and any of
Mrs. Adams’ Transferees, Mrs. Adams’ Revocable Trust, or Mrs. Adams' Holding
Company that have become a Stockholder Party pursuant to the terms hereof
(collectively, “Mrs. Adams’ Group”), represents less than five percent (5%) of
the aggregate total of all outstanding Common Shares and Class A Common Shares
(and provided that Mrs. Adams’ Group does not then beneficially own any Class A
Common Shares), Mrs. Adams’ Group, collectively (but not individually), acting
by a majority based on Common Shares owned, may terminate their rights and
obligations under this Agreement (including but not limited to, (i) the right to
effect or participate in Takedowns pursuant to a registered offering as set
forth herein, including Exhibit A hereto, and (ii) any contractual obligations
included herein relating to Rule 144 Sales), prior to the Termination Date
effective upon delivery of written notice to the Company that such persons elect
to no longer be governed by or subject to this Agreement.
1.2        Transfer of Shares. During the Term, no Stockholder Party shall
Transfer any Subject Shares except pursuant to the terms of this Agreement.
(a)        Except for De Minimis Transfers and Transfers in accordance with
subparagraph (e) of this Section 1.2, no Stockholder Party will Transfer any
Subject Shares, other than as provided below under (i) “Permitted Transfers” or
(ii) “Permitted Sales.”
(b)        For purposes hereof, “Transfer” means any direct or indirect sale,
transfer, assignment, gift, encumbrance or other disposition to any person.
(c)          Any purported Transfer of Subject Shares other than in accordance
with the terms of this Agreement shall be void.


-4-


ACTIVE 232302890

--------------------------------------------------------------------------------




(d)        For purposes hereof, “De Minimis Transfers” means any Transfers,
including sales (but excluding Permitted Transfers and Permitted Sales), by any
Stockholder Party which individually or in the aggregate, involve less than
5,000 shares in any three month period or shares having a value of less than
$50,000 in any three month period.
(e)        Notwithstanding the foregoing or anything to the contrary herein, (i)
Mrs. Adams may, by one or more sales and/or exchanges (but excluding any
Permitted Transfers), transfer up to a total of 300,000 Common Shares (as
adjusted for any stock splits or pro rata stock dividends) under Rule 144 of the
Securities Act without any further approval of the Special Committee or any
other party whatsoever, and (ii) the Daughters (other than Mrs. Baker) may
continue to sell or otherwise Transfer the Common Shares that they currently own
in a manner and in amounts consistent with their past practices, in each case
subject to compliance with securities laws and other legal requirements.
1.3        Permitted Transfers.
(a)        For purposes hereof, “Permitted Transfer” means (i) a Transfer to any
Immediate Family Member (as defined in the Restated Charter), Permitted
Transferee (as defined in the Restated Charter), and with respect to Transfers
of Common Shares only, Mrs. Adams' Holding Company, Mrs. Adams' lineal
descendants and the spouses of such lineal descendants and their lineal
descendants, Transfers to any revocable trust established by Mrs. Adams,
Transfers to any person (including a trust) made in accordance with Mrs. Adams'
Last Will and Testament or any revocable trust that she may establish, and
Transfers to any other person to which Mrs. Adams has previously made annual
gifts of Common Shares that involve less than 5,000 shares in any three month
period or shares having a value of less than $50,000 in any three month period
with respect to any one such person, provided that any such person identified
under this item (i) who is or becomes an affiliate of the Company, or receives a
Transfer of more than the number of shares that may be resold under the volume
limitations set forth under Rule 144 in a three month period, shall agree to
become a party to this Agreement and be bound with respect to any Subject Shares
that are Transferred to such person, to the same extent as the Stockholder
Parties listed on the signature page hereto, and (ii) a Transfer of Common
Shares to any Charity. For purposes hereof, “Charity” means an entity described
in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, including
a private foundation, or any fund or trust whose only beneficiaries are or may
be such entities, including the Donor Advised Funds.
(b)        Notwithstanding anything to the contrary herein, a Stockholder Party
may pledge or otherwise encumber the Subject Shares as security. Such pledge or
encumbrance shall not be considered as a Transfer unless and until the
beneficial ownership of any such pledged or encumbered shares are Transferred to
a person or entity who is not a Permitted Transferee and, in such event, any
such Transfer that is not made pursuant to the terms of this Agreement shall be
void.
1.4        Permitted Sales. For purposes hereof, “Permitted Sale” means:
(a)         A sale to the Company in accordance with Section 1.5; or


-5-


ACTIVE 232302890

--------------------------------------------------------------------------------




(b)        A sale pursuant to Rule 144 (a “Rule 144 Sale”) under the Securities
Act of 1933, as amended (“Securities Act”), in accordance with Section 1.7 and
Section 1.8; or
(c)        A sale pursuant to a registered offering (a “Takedown”) under the
Securities Act, in accordance with Section 1.7 and Section 1.9; or
(d)        Any other method of sale that may be agreed to by a Stockholder Party
and the Company (based on the approval of the Special Committee) that complies
with the Securities Act and other applicable laws and regulations; it being
acknowledged and agreed that the Company shall have no obligation to agree to
any other method of sale.
    
1.5        Right of First Refusal.
(a)        Right of First Refusal. After the date of this Agreement, the Company
shall have a right of first refusal with respect to any Subject Shares (such
shares are referred to herein as the “Offered Shares”), that any of the
Stockholder Parties proposes to Transfer in a Permitted Sale. Each time a
Stockholder Party proposes to Transfer any Offered Shares pursuant to a
Permitted Sale, such Stockholder Party shall first offer the Offered Shares to
the Company in accordance with the following provisions of this Section 1.5.
(b)        Offer Notice.
(i)     The Stockholder Party shall give written notice (the “Offer Notice”) to
the Company and all other Stockholder Parties stating such party’s intention to
Transfer the Offered Shares in a Permitted Sale and specifying the number of
Offered Shares and proposed manner of sale.
(i)     The Offer Notice shall constitute such Stockholder Party’s offer to
Transfer the Offered Shares to the Company, which offer shall be irrevocable for
a period of 20 days (the "Notice Period"). 
(c)         Exercise of Right of First Refusal.
(i)     Upon receipt of the Offer Notice, the Company (based on the approval of
the Special Committee) shall have until the end of the Notice Period to offer to
purchase some or all of the Offered Shares by delivering a written notice (an
“Acceptance Notice”) to the applicable Stockholder Party, stating that it
accepts the offer to purchase such Offered Shares. Notwithstanding the
foregoing, if the Company and Special Committee determine not to repurchase any
Offered Shares, they will promptly notify such Stockholder Party prior to the
expiration of such 20-day Notice Period that they will not be delivering an
Acceptance Notice. The Company shall have the right to withdraw its Acceptance
Notice within 40 days after the delivery thereof and not purchase the Offered
Shares if it is unable to obtain the financing required, if any, on terms
acceptable to the Special Committee in its reasonable discretion, for the
purchase thereof. Further notwithstanding the foregoing, in the event the
Company has received Offer Notices from more than one Stockholder Party and the
Company does not wish to purchase all of the Offered Shares from such
Stockholder Parties, the Company


-6-


ACTIVE 232302890

--------------------------------------------------------------------------------




shall exercise its right to purchase such portion of the Offered Shares from all
of the Stockholder Parties that have delivered an Offer Notice in accordance
with subparagraph (b) above on a pro rata basis based on Subject Shares proposed
to be sold by such Stockholder Parties; provided, however, that with respect to
the initial Offer Notice preceding the initial Takedown following the death of
Mr. Adams, the Company shall exercise its rights to purchase such portion of the
Offered Shares on the basis of twenty percent (20%) from Mrs. Adams’ Group and
eighty percent (80%) from the Daughters, directly or indirectly through the
Daughters' Revocable Trust and/or the Daughters' LLC (collectively, the
“Daughters’ Group”); and provided, further, that with respect to an Offer Notice
from Stockholder Parties preceding a second Takedown, the Company shall exercise
its rights to purchase Offered Shares on the following basis: The Company shall
acquire from Mrs. Adams’ Group the lesser of (1) eighty percent (80%) of the
number of Common Shares to be acquired or (2) the number of shares that Mrs.
Adams Group had originally proposed to sell in such Offer Notice. The Company
shall acquire from the Daughters’ Group the lesser of (1) twenty percent (20%)
of the number of Common Shares to be acquired or (2) the number of shares equal
to (A) the number of Common Shares to be acquired less (B) the number of Common
Shares to be acquired from Mrs. Adams’ Group pursuant to the immediately
preceding sentence.
(ii)     If the Company receives an Offer Notice, Company management shall
evaluate the Offer Notice and provide information and make a recommendation to
the Special Committee of whether the Company should or should not accept such
Offer Notice in whole or in part and, if management recommends a purchase of any
shares, the number of shares proposed to be purchased, matters relating to the
sources of funds, including matters relating to any debt proposed to be incurred
in connection therewith, and other matters.
(iii)     Considering the recommendation of Company management and any other
matters that the Special Committee determines to consider, including the advice
of its legal counsel and financial advisor, the Special Committee shall review
and approve (or disapprove of) any share repurchase pursuant to the Company’s
right of first refusal and any matter related thereto, including, without
limitation, the number of shares, if any, to be purchased by the Company, and
the amount of debt to be incurred by the Company in connection with any
repurchase.
(iv)     If the Company does not deliver an Acceptance Notice during the Notice
Period with respect to any of the Offered Shares, it shall be deemed to have
waived all rights to purchase such Offered Shares, and such Stockholder Party
shall thereafter be free, subject to the approval of the Special Committee, to
Transfer such Offered Shares pursuant to a Rule 144 Sale in accordance with
Section 1.7 and 1.8, a Takedown in accordance with Section 1.7 and 1.9, or any
other method of sale mutually agreed upon by the Company (based on the approval
of the Special Committee) and such Stockholder Party.
(d)      Cooperation. If the Special Committee approves a proposed repurchase of
Subject Shares, the Company and such Stockholder Party shall take all actions as
may be reasonably necessary to consummate the sale contemplated by this Section
1.5 (subject to the Company’s right to withdraw an Acceptance Notice pursuant to
Section 1.5(c)(i)) including,


-7-


ACTIVE 232302890

--------------------------------------------------------------------------------




without limitation, entering into agreements and delivering certificates and
instruments and consents as may be deemed necessary or appropriate.
(e)     Closing. The closing of any sale and purchase pursuant to this Section
1.5 (“Closing”), shall take place on such date (“Closing Date”), and such time
and place as mutually agreed to by the parties within 40 days after the Company
delivers the Acceptance Notice. At the Closing, the applicable Stockholder Party
shall deliver to the Company a certificate or certificates representing the
Offered Shares to be sold, accompanied by stock powers with signatures properly
witnessed, and all necessary stock transfer taxes paid and stamps affixed, if
necessary, against receipt of the purchase price therefor from the Company by
wire transfer of immediately available funds. By consummating such Closing, each
of the Company and the applicable Stockholder Party will be confirming that each
of the representations and warranties of the Company in Article II or of the
Stockholder Party in Article III hereof are true and correct in all material
respects as of the Closing Date as though made on the Closing Date.
(f)     Purchase Price. The purchase price (“Purchase Price”) for any Offered
Shares acquired by the Company pursuant to this Section 1.5 shall be the product
of (i) the number of Offered Shares being sold to and acquired by the Company
and (ii) a per share price equal to (x) the volume weighted average price (VWAP)
for the Common Shares on the NASDAQ for the twenty (20) business days
immediately prior to the date of the Company’s delivery of an Acceptance Notice,
less (y) six percent (6%) of such amount.
1.6        If a Stockholder Party does not Transfer any or all of such Offered
Shares in Rule 144 Sales within the Rule 144 Period (as defined below) or in a
Takedown during the Takedown Period (as defined in Exhibit A) as described
below, the rights provided in Section 1.5 shall be deemed to be restored with
respect to any unsold Offered Shares, and such unsold shares shall not be sold
in a Permitted Sale unless first re-offered to the Company in accordance with
Section 1.5 hereof.
1.7        Rule 144 Sales or Takedowns.
(a)     If the Company does not deliver an Acceptance Notice with respect to any
Offered Shares or delivers an Acceptance Notice but does not consummate the
purchase of all of the Offered Shares in accordance with Section 1.5, the
applicable Stockholder Party may request the Special Committee to permit the
Stockholder Party to, (i) during the 90 day period following the expiration of
the Notice Period (the “Rule 144 Period”), Transfer any or all of such Offered
Shares that are not purchased by the Company in compliance with the requirements
of Rule 144 as set forth in Section 1.8, (ii) effect a Takedown of such Offered
Shares that are not purchased by the Company under a Resale Shelf Registration
Statement as described in Section 1.9, or (iii) Transfer any or all of such
Offered Shares as otherwise in any other manner requested by such Stockholder
Party and approved by the Special Committee (“Other Sale”).
(b)     If one or more Stockholder Parties requests the Special Committee to
approve a Permitted Sale, including a Rule 144 Sale, Takedown or Other Sale, and
if the Special Committee does not approve the purchase of all of such shares
pursuant to Section 1.5, the Special Committee shall act expeditiously on such
request for a Permitted Sale, shall consider


-8-


ACTIVE 232302890

--------------------------------------------------------------------------------




any such request in good faith and shall provide a response to such request as
promptly as reasonably practicable along with an explanation of the reasons for
the Special Committee’s decision. If the Special Committee determines not to
approve the requested Permitted Sale at such time, or does not approve a sale
for the entire number of shares requested to be sold, or does not approve the
requested form of sale, or otherwise does not approve the request in the manner
proposed by the Stockholder Parties, the Special Committee shall provide the
reasons for its position to the Stockholder Parties and shall also cooperate in
good faith with the Stockholder Parties to facilitate alternatives to the
requested sale at such time. For avoidance of doubt, the following provides
examples of such possible alternatives:
(i)     If the Special Committee does not approve the sale of any shares at the
time requested due to circumstances involving the Company, the stock market or
otherwise, the Special Committee shall consider and, when appropriate, approve
the Permitted Sale to be effected as soon as practicable after such
circumstances are no longer applicable. For instance, if the Special Committee
determines that it would not be appropriate to permit a Takedown at a particular
time due to certain transactions being pursued by the Company, the Special
Committee shall consider and, if appropriate, permit the Takedown to be effected
as soon as practicable after such transactions no longer limit a Takedown.
(ii)     If the Special Committee does not permit the sale of the full number of
shares requested to be sold by the Stockholder Parties at the time requested,
the Special Committee shall consider and, if appropriate, permit a reduced
number of shares to be sold at such time. For instance, if the Special Committee
determines that it would not be appropriate to permit a Takedown for the full
amount of shares requested, the Special Committee shall consider and, if
appropriate, permit at Takedown for a reduced number of shares and, in such
case, the reduced number of shares shall be allocated among the Stockholder
Parties as set forth below in this Section 1.7.
(iii)     If the Special Committee does not permit the form of Permitted Sale
that was requested, it shall consider and, if appropriate, permit the Permitted
Sale to be effected in another form. For instance, if the Special Committee
determines that it would not be appropriate to permit a Takedown at the time,
the Special Committee shall consider and, if appropriate, permit a Rule 144 Sale
or Other Sale instead, if requested by the Stockholder Parties.
(iv)     In considering the foregoing, the Special Committee recognizes that the
Daughters Group, expects that it will need to sell approximately 4 million
Common Shares in a Takedown within the first nine-month period following Mr.
Adams’ death to pay for estate taxes, and may desire to sell some additional
shares for liquidity purposes, and that Mrs. Adams’ Group has the right to sell
up to its pro rata share, determined in accordance with subparagraph (v) below,
of the total number of shares proposed to be sold collectively by the Daughters’
Group. It is currently anticipated that the Daughters’ Group would desire to
sell a total of 4.8 million Common Shares, which includes a total of 0.8 million
shares for liquidity purposes, and that Mrs. Adams’ Group would desire to sell a
total of 1.2 million Common Shares, in the initial Takedown. The Special
Committee shall act in good faith to facilitate and permit such initial Takedown
to take place within such period.


-9-


ACTIVE 232302890

--------------------------------------------------------------------------------




(v)     Mrs. Adams’ Group shall have the right to participate twenty percent
(20%) in any initial Takedown after the death of Mr. Adams; therefore, if the
Special Committee does not approve the total number proposed to be sold by all
Stockholder Parties, each of Mrs. Adams’ Group and the Daughters’ Group will
each be reduced proportionately and still participate on an 80/20 basis as
described herein.
(vi)     At the option of any Stockholder Party, within the later of (i)
twenty-four months following the initial Takedown, or (ii) forty-five days
following such Stockholder Party's request, the Special Committee shall approve
a second Takedown. In the event the Stockholder Parties are not permitted to
sell the total number of Common Shares proposed by them to be included in the
second Takedown, each of Mrs. Adams’ Group and the Daughters’ Group (including,
for purposes of this subparagraph (vi) and subparagraph (vii) below, any Family
Member or Permitted Transferee that has become a Stockholder Party) will have
the right to participate in such second Takedown as follows: Mrs. Adams’ Group
shall have the right to include in such Takedown the lesser of (1) eighty
percent (80%) of the number of Common Shares approved by the Special Committee
to be sold in such Takedown or (2) the number of shares that Mrs. Adams Group
had originally proposed to sell in the Takedown. The Daughters’ Group shall have
the right to include in such Takedown the lesser of (1) twenty percent (20%) of
the number of Common Shares approved by the Special Committee to be sold in such
in Takedown or (2) the number of shares equal to (A) the number of Common Shares
approved by the Special Committee to be sold in such Takedown less (B) the
number of Common Shares that Mrs. Adams’ Group will include in such Takedown
pursuant to the immediately preceding sentence.
(vii)     With respect to any additional Takedown, any Rule 144 Sale or any
Other Sale, in the event the Stockholder Parties are not permitted to sell the
total number of Common Shares proposed by them to be included in such Takedown,
Rule 144 Sale or Other Sale, as applicable, each of Mrs. Adams’ Group and the
Daughters’ Group will have the right to participate pro rata based on the number
of Subject Shares proposed to be sold at such time by each such party.  In the
event either Mrs. Adams’ Group or the Daughters’ Group does not elect to sell
Common Shares equal to its pro rata share, the right to sell any such excess
shares shall be re-allocated to the other group until the maximum amount of
shares able to be included in the Takedown, Rule 144 Sale or Other Sale, as
applicable, has been reached.
1.8         Rule 144 Sales. To the extent approved by the Special Committee and
subject to paragraph 1.7(b)(vii) above, a Stockholder Party may make Permitted
Sales during the Rule 144 Period in compliance with the applicable requirements
of Rule 144.
(a)        The parties hereto recognize that (i) each Stockholder is currently
an “affiliate” of the Company (as defined in Rule 144), and will continue to be
an affiliate so long as such party directly, or indirectly through one or more
intermediaries, (i) controls the Company (including as co-conservator of Mr.
Adams’ estate or as a co-trustee of the Revocable Trusts, and/or continues to
hold Class A Shares and file a separate or joint Schedule 13D with the SEC
relating to the control of the Company), (ii) is controlled by the Company, or
(iii) is under common control with the Company.


-10-


ACTIVE 232302890

--------------------------------------------------------------------------------




(b)        Also, because the Subject Shares are “restricted securities” as
defined in Rule 144, the parties hereto recognize that each of the following
requirements would be applicable to Rule 144 sales of the Subject Shares:
(i)     The issuer information requirements (which will be satisfied as long as
the Company continues to make its required filings under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)). The Company agrees to file as and
when applicable, on a timely basis, all reports required to be filed by it under
the Exchange Act. If the Company is not required to file reports pursuant to the
Exchange Act, upon the request of a Stockholder Party, the Company shall make
publicly available the information specified in subparagraph (c)(2) of Rule 144
of the Securities Act.
(ii)     The notice of sale requirement (which requires the filing of a Form 144
with the SEC). Each Stockholder Party agrees to deliver a copy of the Form 144
to the Company concurrently with such party’s delivery to the SEC.
(iii)     The manner of sale requirements (which require sales to be made in
ordinary brokerage transactions as described in Rule 144).
(iv)     The volume requirements (which limit sales in any three month period to
the greater of (x) one percent (1%) of the outstanding shares of such class or
(y) the average weekly trading volume for the four calendar weeks prior to the
filing of the Form 144 notice of sale), subject to any aggregation requirements.
The parties hereto recognize that under Rule 144, any sales by other affiliates
of the Company, including any other Stockholder Party, in the same three month
period may need to be aggregated and may not exceed these limits on an aggregate
basis.
(v)     The requirements set forth in (i)-(iv) shall be automatically amended to
reflect any amendments to the requirements for re-sale under Rule 144 as may be
adopted by the Securities and Exchange Commission during the Term.
1.9     Takedowns from Resale Shelf Registration Statement. If the Company does
not deliver an Acceptance Notice with respect to any Offered Shares or delivers
an Acceptance Notice but does not consummate the purchase of all of the Offered
Shares in accordance with Section 1.5, in lieu of making sales under Rule 144 or
as otherwise permitted hereunder, to the extent approved by the Special
Committee and subject to the provisions of paragraphs 1.7(b)(v) through (vii)
above, the applicable Stockholder Party may make Permitted Sales of such Offered
Shares pursuant to a Takedown under a Resale Shelf Registration Statement, to
the extent provided on Exhibit A hereto, which is incorporated herein as if set
forth in this Agreement. Notwithstanding the foregoing, the Daughters Group
shall have the right to include in any Takedown request any of their Subject
Shares (which does not include Class A Common Stock), only so long as Immediate
Family Members and/or Permitted Transferees will continue to own shares that
have at least a majority of the voting power of the Company.
1.10        Expenses. Except as otherwise stated herein, each of the parties
shall bear their respective fees and expenses in connection with any purchase of
Subject Shares under Section 1.5 hereof. Further, the applicable Stockholder
Party shall bear all fees and


-11-


ACTIVE 232302890

--------------------------------------------------------------------------------




expenses, including brokerage commissions, in connection with any Rule 144 Sales
under Section 1.8 hereof. The obligations of the parties with respect to
expenses related to a Resale Shelf Registration Statement and Takedown are set
forth on Exhibit A hereto.
1.11        Further Assurances. Each of the parties hereto shall use its or her
reasonable best efforts to take, or cause to be taken, all appropriate action,
to do or cause to be done all things necessary, proper or advisable under
applicable law, and to execute and deliver such documents and other papers, as
may be required to carry out the provisions of this Agreement and to consummate
and make effective the transactions contemplated by this Agreement.
1.12     Company Disclosures to Stockholder Parties. The Company shall keep all
Stockholder Parties reasonably informed of the activities of the Company, Mr.
Baker and other Stockholder Parties under this Agreement, including with respect
to the Registration Rights set forth in Exhibit A. In particular, if the Company
receives an Offer Notice from a Stockholder Party, it will promptly notify the
other Stockholder Parties, and will also notify other Stockholder Parties of
whether or not the Special Committee has approved the Company’s acceptance of
the offer. In addition, the Company will also promptly inform other Stockholder
Parties if any Stockholder Party has requested a Takedown, or if a Stockholder
Party or Mr. Baker is proposing to sell shares pursuant to Rule 144, and will
also notify other Stockholder Parties of whether or not the Special Committee
has approved such a sale and the manner of sale approved. In providing such
notices, the Company will provide all relevant information relating thereto,
including matters relating to the process and stock prices involved.
ARTICLE II    
Voting of Common Shares and Class A Shares
2.1        Voting on the Election of Directors. During the Term, at any meeting
of the stockholders of the Company, each Stockholder Party agrees (i) to cause
all Common Shares and Class A Shares held by such Stockholder Party, or over
which such Stockholder Party has voting discretion or control, to be present
either in person or by proxy at any stockholders meeting at which directors of
the Company are elected or removed, and (ii) to vote, or cause to be voted, such
Common Shares and Class A Shares owned by it, or over which such Stockholder
Party has voting discretion or control, in favor of not less than three (3)
Independent Directors . For purposes of this Agreement, the term “Independent
Director” shall mean a member of the Board of Directors of the Company who is
(1) not a managing member, manager, officer, employee or consultant of, or
advisor to, the Company or any Stockholder Party, or a person who shall have
served in such capacity within three (3) years immediately preceding the date of
such determination, (2) independent of, and not affiliated with, any Stockholder
Party, as determined in good faith by the Nominating Committee, and (3)
otherwise independent within the meaning of the rules and regulations of the
U.S. Securities and Exchange Commission and the NASDAQ listing standards.
ARTICLE III    
Representations and Warranties of the Company


-12-


ACTIVE 232302890

--------------------------------------------------------------------------------




As an inducement to enter into this Agreement and to consummate the transactions
contemplated hereby, the Company represents and warrants to the Stockholder
Parties, as of the date hereof and/or as of the Closing of the Transfer of any
Subject Shares to the Company (as indicated below), as follows:    
3.1        Power and Authority. As of the date hereof and as of the Closing of
the Transfer of any Subject Shares to the Company: The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all corporate right, power and authority to enter into
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated by this Agreement. The execution,
delivery and performance of this Agreement by the Company has been duly and
validly authorized by all necessary corporate action. This Agreement has been
duly executed and delivered by the Company and (assuming due authorization,
execution and delivery by the Stockholder Parties), constitutes the legal, valid
and binding obligation of the Company, enforceable against it in accordance with
its terms, subject to (a) applicable bankruptcy, insolvency, fraudulent
conveyance and other similar laws and (b) general principles of equity,
including equitable defenses and limits as to the availability of equitable
remedies, whether such principles are considered in a proceeding at law or in
equity.
3.2        Conflicts; Consents and Approvals. As of the date hereof and as of
the Closing of the Transfer of any Subject Shares to the Company: The execution
and delivery of this Agreement and the consummation of the transactions
contemplated by this Agreement by the Company do not and will not (a) violate,
conflict with, or result in a breach of any provision of, or constitute a
default under, (i) the Company’s certificate of incorporation or bylaws, or (ii)
any agreement, indenture, mortgage, or other instrument to which the Company is
a party or by which the Company is or may be bound or to which any of the
Company’s property or assets is subject; (b) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Company; or
(c) require any action or consent or approval of, or review by, or registration
or material filing by it with any Governmental Authority, other than as
otherwise contemplated in Exhibit A in connection with the registration of the
Subject Shares pursuant to a Resale Shelf Registration Statement.
ARTICLE IV    
Representations and Warranties of Each Stockholder Party
As an inducement to enter into this Agreement and to consummate the transactions
contemplated hereby, each Stockholder Party represents and warrants to the
Company, as of the date hereof and/or as of the Closing of the Transfer of any
Subject Shares to the Company (as indicated below), as follows:    
4.1        Power and Authority. As of the date hereof and as of the Closing of
the Transfer of any Subject Shares to the Company: each Stockholder Party has
full capacity and all requisite right, power and authority to enter into and
deliver this Agreement, to perform such party’s obligations hereunder and to
consummate the transactions contemplated by this Agreement. This Agreement has
been duly executed and delivered by such Stockholder Party and (assuming due
authorization, execution and delivery by the Company), constitutes the legal,
valid and binding obligation of such Stockholder Party, enforceable against such
party in


-13-


ACTIVE 232302890

--------------------------------------------------------------------------------




accordance with its terms, subject to (a) applicable bankruptcy, insolvency,
fraudulent conveyance and other similar laws and (b) general principles of
equity, including equitable defenses and limits as to the availability of
equitable remedies, whether such principles are considered in a proceeding at
law or in equity.
4.2        Conflicts; Consents and Approvals. As of the date hereof and as of
the Closing of the Transfer of any Subject Shares to the Company: The execution
and delivery of this Agreement and the consummation of the transactions
contemplated by this Agreement by such Stockholder Party do not and will not (a)
violate, conflict with, or result in a breach of any provision of, or constitute
a default under, any agreement, indenture, mortgage, or other instrument to
which such Stockholder Party is a party or by which such Stockholder Party is or
may be bound or to which any of such Stockholder Party’s property or assets is
subject; (b) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to such Stockholder Party or the applicable Subject
Shares; or (c) require any action or consent or approval of, or review by, or
registration or material filing by it with any Governmental Authority, other
than as otherwise contemplated in Exhibit A in connection with the registration
of the Subject Shares pursuant to a Resale Shelf Registration Statement.
4.3         Title to Shares. At the time of the Closing of the Transfer of any
Subject Shares to the Company, such Stockholder Party will beneficially and of
record own, and will have good and marketable title to the applicable Subject
Shares, free and clear of all liens, claims, restrictions and other encumbrances
(“Liens”), except for this Agreement, applicable securities laws, and to the
extent provided in the Company’s Certificate of Incorporation, as amended, and
Bylaws, and, subject to the aforementioned exceptions to Liens, has the sole
power to vote and dispose of the applicable Subject Shares. In the event of the
transfer and delivery of any Subject Shares to the Company pursuant to this
Agreement, the Company will acquire good and marketable title to such Subject
Shares, free and clear of all Liens (except for Liens which may arise by or
through the Company’s actions), except for this Agreement, applicable securities
laws, and to the extent provided in the Company’s Certificate of Incorporation,
as amended, and Bylaws.
4.4        Securities Laws. As of the date hereof and as of the Closing of the
Transfer of any Subject Shares to the Company: such Stockholder Party represents
and warrants to and agrees with the Company as follows with respect to
securities laws:
(a)        Such Stockholder Party is an “accredited investor” (as that term is
defined in Rule 501 of Regulation D under the Securities Act).
(b)        Such Stockholder Party, together with such party’s legal, financial
and other advisors, has such knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of the transactions
contemplated by this Agreement so as to make an informed decision with respect
thereto.
(c)        Such Stockholder Party (i) has received all information that such
party and such party’s advisors deem necessary to make an informed decision with
respect to the transactions contemplated by this Agreement; (ii) has had the
unrestricted opportunity to make such investigation as such Stockholder Party
and such advisors desire pertaining to the Company


-14-


ACTIVE 232302890

--------------------------------------------------------------------------------




and its capital stock and to verify any information with respect to the Company
and its capital stock; and (iii) has had the opportunity to ask questions of
representatives of the Company concerning the Company and its capital stock.
ARTICLE V    
Miscellaneous
5.1        Survival. All representations, warranties and obligations contained
in this Agreement shall survive the consummation of the transactions
contemplated by this Agreement.
5.2        Counterparts. This Agreement may be executed in any number of
counterparts, which together shall constitute one and the same Agreement. The
parties may execute more than one copy of the Agreement, each of which shall
constitute an original.
5.3        Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) constitutes the entire agreement between the parties and
supersedes all prior agreements, understandings, arrangements or representations
by or between the parties, written and oral, with respect to the subject matter
hereof.
5.4        Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to create any third party
beneficiaries.
5.5        Governing Law; Jurisdiction. This Agreement shall be governed by the
laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof.
5.6        Amendment; Waiver. This Agreement may not be altered, amended or
supplemented except by an agreement in writing signed by each of the parties
hereto. Any provision of this Agreement may not be waived without a written
instrument from the waiving party with respect to each such waiver.
5.7        Specific Performance. The parties acknowledge and agree that any
breach of the terms of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy and accordingly the parties
hereto agree that, in addition to any other remedies, each party shall be
entitled to enforce the terms of this Agreement by a decree of specific
performance without the necessity of proving the inadequacy of money damages as
a remedy.
5.8        Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by courier service or by registered or certified mail to the respective
parties at the addresses set forth on Schedule 1 (or at such other address for a
party as shall be specified in a notice given in accordance with this Section),
with a copy (which shall not constitute notice) to the counsel of such party as
set forth on Schedule 1.


-15-


ACTIVE 232302890

--------------------------------------------------------------------------------




5.9        Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner materially
adverse to any party hereto.
5.10        Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence and subject to Section 1.3(a), this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns. Not in limitation of
the generality of the foregoing, this agreement shall be binding upon, inure to
the benefit of and be enforceable by the estate and heirs of any individual
Stockholder Party after such Party’s death except as provided in Section 1.3(a).
Not in limitation of the generality of the foregoing, this agreement shall be
binding upon, inure to the benefit of and be enforceable by, the estate and each
of the heirs of Mrs. Adams who received Common Shares (directly or indirectly)
from Mrs. Adams following her death, at which point each shall become a
Stockholder Party with respect to the Subject Shares he, she or it has received,
except as provided in Section 1.3(a). For the avoidance of doubt, Transfers of
Common Shares to any party identified in clause (i) of Section 1.3(a) for any
reason shall only result in such transferee becoming a Stockholder Party, and
therefore being a party to and bound by this Agreement, if such person is or
becomes an affiliate of the Company or receives a Transfer of more than the
number of shares that may be resold under the volume limitations set forth under
Rule 144 in a three month period.
5.11        Fees and Expenses. Except as otherwise may be provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated by this Agreement, including, to the extent
applicable, any stock transfer or similar taxes or brokerage or similar fees,
shall be the responsibility of and shall be paid by the party incurring such
fees or expenses, whether or not the transactions contemplated by this Agreement
is consummated.
5.12        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
5.13        EXCLUSIVE FORUM. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE (OR IF SUCH COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, ANY OTHER
STATE COURT OF THE STATE OF DELAWARE OR THE FEDERAL COURTS LOCATED IN THE STATE
OF DELAWARE) IN ANY ACTION, SUIT OR PROCEEDING ARISING IN CONNECTION WITH THIS
AGREEMENT, AND AGREES THAT ANY SUCH ACTION, SUIT OR


-16-


ACTIVE 232302890

--------------------------------------------------------------------------------




PROCEEDING SHALL BE BROUGHT ONLY IN THE COURT OF CHANCERY (OR SUCH OTHER COURTS
IDENTIFIED HEREIN IF THE COURT OF CHANCERY DOES NOT HAVE SUBJECT MATTER
JURISDICTION) AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY
OTHER OBJECTION TO VENUE THEREIN; PROVIDED, HOWEVER, THAT SUCH CONSENT TO
JURISDICTION IS SOLELY FOR THE PURPOSE REFERRED TO IN THIS PARAGRAPH AND SHALL
NOT BE DEEMED TO BE A GENERAL SUBMISSION TO THE JURISDICTION OF SUCH COURTS OR
IN THE STATE OF DELAWARE OTHER THAN FOR SUCH PURPOSE. SERVICE OF PROCESS ON A
PARTY TO ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE IF DELIVERED TO
SUCH PARTY IN ACCORDANCE WITH SECTION 5.8.
* * * * *




-17-


ACTIVE 232302890

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed as of the date first set forth above.
COMPANY:
CAL-MAINE FOODS, INC.
By: _______________________________________
Adolphus B. Baker
President and Chief Executive Officer
STOCKHOLDER PARTIES:
__________________________________________
Jean Reed Adams
__________________________________________
Dinnette Adams Baker
__________________________________________
Luanne Adams
__________________________________________
Nancy Adams Briggs
__________________________________________
Laurel Adams Krodel


SIGNATURE PAGE TO AGREEMENT REGARDING COMMON STOCK


    


ACTIVE 232302890

--------------------------------------------------------------------------------




The undersigned, Adolphus B. Baker, hereby joins in this Agreement for the sole
purpose of agreeing that the provisions of Section 1.8 hereof are applicable to
the undersigned, and that the undersigned shall cooperate with the Company and
with the Stockholder Parties in connection with any sales by the undersigned
under Rule 144, including the aggregation of sales by the undersigned and the
Stockholder Parties with respect to the Rule 144 volume requirements described
in Section 1.8(b)(iv).


__________________________________________
Adolphus B. Baker










SIGNATURE PAGE TO AGREEMENT REGARDING COMMON STOCK




    


ACTIVE 232302890

--------------------------------------------------------------------------------




Schedule 1


MRS. ADAMS AND MRS. ADAMS REVOCABLE TRUST INFORMATION

MRS. ADAMS:
Address:                        c/o Baker Donelson                
Address (continued):                    100 Vision Drive, Suite 400            
Address (continued):                    Jackson, MS 39211                
Telephone:                        601-351-2482                    
Email:                            jdossett@bakerdonelson.com        
MRS. ADAMS’ REVOCABLE TRUST:
Co-Trustees:                        Adolphus B. Baker and Jean Reed Adams    
Address (continued):                    c/o Cal-Maine Foods, Inc.             
Address (continued):                    3320 Woodrow Wilson Drive            
Address (continued):                    Jackson, MS 39209                
Telephone:                        601-948-6813                    
Email:                            dbaker@cmfoods.com            
WITH COPY TO MRS. ADAMS’ COUNSEL:
Name of Attorney:                    James K. Dossett, Jr.                
Name of Firm:                        Baker Donelson                
Address:                        One Eastover Center                
Address (continued):                    100 Vision Drive, Suite 400            
Address (continued):                    Jackson, MS 39211                
Telephone:                        601-351-2482                    
Email:                            jdossett@bakerdonelson.com            


    


ACTIVE 232302890

--------------------------------------------------------------------------------




DAUGHTERS AND DAUGHTERS REVOCABLE TRUST INFORMATION




DINNETTE ADAMS BAKER or LUANNE ADAMS or NANCY ADAMS BRIGGS or LAUREL ADAMS
KRODEL:
Address (continued):                    Cal-Maine Foods, Inc.             
Address (continued):                    3320 Woodrow Wilson Drive            
Address (continued):                    Jackson, MS 39209                
Telephone:                        601-948-6813                    
Email:                            dbaker@cmfoods.com            


DAUGHTERS’ REVOCABLE TRUST:
Co-Trustees:                        Adolphus B. Baker and Jean Reed Adams    
Address (continued):                    c/o Cal-Maine Foods, Inc.             
Address (continued):                    3320 Woodrow Wilson Drive            
Address (continued):                    Jackson, MS 39209                
Telephone:                        601-948-6813                    
Email:                            dbaker@cmfoods.com            


WITH COPY TO DAUGHTERS’ COUNSEL:
Name of Attorney:                    Jamie G. Houston, III                
Name of Firm:                        Watkins & Eager                
Address:                        400 East Capital Street            
Address (continued):                    Jackson, MS 39201                
Telephone:                        601-965-1950                    
Email:                            jhouston@watkinseager.com            


    


ACTIVE 232302890

--------------------------------------------------------------------------------




DAUGHTERS’ LLC INFORMATION


DAUGHTERS’ LLC:
Addressee:                        Adolphus B. Baker                
Title:                            President and CEO                
Address:                        Cal-Maine Foods, Inc.            
Address (continued):                    3320 Woodrow Wilson Dr.            
Address (continued):                    Jackson, MS 39209                
Telephone:                        601–948–6813                
Email:                            dbaker@cmfoods.com            
WITH A COPY TO DAUGHTERS’ COUNSEL:
Name of Attorney:                    Jamie G. Houston, III                
Name of Firm:                        Watkins & Eager                
Address:                        400 East Capital Street            
Address (continued):                    Jackson, MS 39201                
Telephone:                        601-965-1950                    
Email:                            jhouston@watkinseager.com            




  


    


ACTIVE 232302890

--------------------------------------------------------------------------------




COMPANY INFORMATION


Addressee:                        Adolphus B. Baker                
Title:                            President and CEO                
Address:                        Cal-Maine Foods, Inc.            
Address (continued):                    3320 Woodrow Wilson Dr.            
Address (continued):                    Jackson, MS 39209                
Telephone:                        601–948–6813                
Email:                            dbaker@cmfoods.com            


WITH A COPY TO COMPANY’S GENERAL COUNSEL:
Name of Attorney:                    Rob Holladay                    
Title:                            Vice President and General Counsel         
Address:                        Cal-Maine Foods, Inc.            
Address (continued):                    3320 Woodrow Wilson Dr.            
Address (continued):                    Jackson, MS 39209                
Telephone:                        601–718–4250                
Email:                            rholladay@cmfoods.com            




    


ACTIVE 232302890

--------------------------------------------------------------------------------




EXHIBIT A




Registration Rights


[See Attached]




    


ACTIVE 232302890

--------------------------------------------------------------------------------






REGISTRATION RIGHTS
This Exhibit A to the Agreement Regarding Common Stock (the “Agreement”)
describes the agreements of the parties thereto of relating to Resale Shelf
Registration Statements and Takedowns. Capitalized terms used but not defined
herein are used as defined in such Agreement Regarding Common Stock.
ARTICLE I    
Demand Resale Shelf Registration.
1.1        General
(a)        Subject to the terms and conditions of this Exhibit A, the Company
shall file a shelf registration statement with the Securities and Exchange
Commission (“SEC”) in accordance with the Securities Act for an offering on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act (a
“Resale Shelf Registration Statement”). Subject to the terms of the Agreement,
the Company (with the cooperation of the applicable Stockholder Parties) shall
cause there to be filed with the SEC a Resale Shelf Registration Statement
meeting the requirements of the Securities Act and such Stockholder Parties
shall be entitled to have included therein all of the Subject Shares. If the
Company qualifies as a Well Known Seasoned Issuer (as defined in Rule 405 under
the Securities Act), the Company will file an Automatic Shelf Registration
Statement (as defined in Rule 405 under the Securities Act) on Form S-3 (“Form
S-3ASR”), which will become automatically effective. As permitted for a Form
S-3ASR, such registration statement will not specify which Stockholder Parties
may be selling stockholders or the number of shares to be sold, and instead will
register an indeterminate amount of Subject Shares for resale without
identifying the selling stockholders. Instead, the Stockholder Parties who will
be selling stockholders and the Subject Shares to be sold will be disclosed in a
subsequent Resale Shelf Prospectus Supplement for a Takedown (as such terms are
defined below). Also, as permitted by Rule 456(b) under the Securities Act, the
SEC registration fees shall not be paid at the time of filing of such Form
S-3ASR and, instead, shall be deferred and paid at the time of filing of such
Resale Shelf Prospectus Supplement for a Takedown.
(b)        Following the effectiveness of a Resale Shelf Registration Statement,
the applicable Stockholder Parties shall be entitled to request the Company to
file a prospectus or prospectus supplement (a “Resale Shelf Prospectus
Supplement”) with respect thereto to effect a takedown for an offering of Common
Shares registered thereby (“Takedown”). Any request made pursuant to this
Section 1.1(b) shall be made pursuant to Section 1.5 of the Agreement, and shall
specify the number of Subject Shares to be offered, the intended methods of
disposition thereof and that the request is for a Resale Shelf Prospectus
Supplement. Upon receipt of a request from a Stockholder Party, the Company
shall provide notice to all other Stockholder Parties that it has received a
request to file a Resale Shelf Prospectus for a Takedown to permit other
Stockholder Parties to permit them to request to include their Subject Shares
therein at the same time.
(c)        The Special Committee shall have the authority to approve any demands
for Takedowns, including the minimum number of shares to be included, the timing
of any Takedown, how frequently Takedowns may be permitted, and whether to
require standstill


Exhibit A
1
ACTIVE 231358484

--------------------------------------------------------------------------------





agreements from the selling shareholders beyond what is required from the
underwriters and, if so, the terms thereof.
1.2        Filing of Resale Shelf Registration Statement. Following shareholder
approval and effectiveness of the Restated Charter, the Company shall:
(a)        File the Resale Shelf Registration Statement with the SEC as promptly
as practicable following, and shall use the Company’s commercially reasonable
efforts to have the registration declared effective under the Securities Act as
soon as reasonably practicable.
(b)        Continue to maintain and renew the Resale Shelf Registration
Statement for such periods as approved by the Special Committee.
1.3        The Special Committee shall continue to consider requests for
Takedowns for the Subject Shares from a Stockholder Party until the Termination
Date (as defined in the Agreement) for such Stockholder Party.
1.4        A Resale Shelf Registration Statement shall be on Form S-3 or any
successor form provided that the Company qualified for such form at the time.
1.5        If any Takedown will involve an underwritten offering (whether on a
“firm”, “best efforts” or “all reasonable efforts” basis or otherwise), or an
agented offering, the Company shall have the right to select one or more
underwriters and underwriters’ representatives to administer such underwritten
offering or the agents for such agented offering, subject to the consent of the
applicable Stockholder Parties and their counsel, which consent shall not be
unreasonably withheld.
ARTICLE II    
Takedown Procedures.
2.1        Subject to approval by the Special Committee under Section 1 of this
Exhibit A to effect the Takedown of any Common Shares, the Company shall, as
expeditiously as practicable:
(a)        Prepare and file with the SEC such amendments and supplements to the
Resale Shelf Registration Statement and the prospectus used in connection with
such registration statement as may be necessary to comply with the provisions of
the Securities Act, the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and rules and regulations thereunder with respect to the
disposition of all securities covered by such registration statement in
accordance with the method of disposition set forth in such registration
statement. If the registration is for an underwritten offering, the Company
shall amend the registration statement or supplement the prospectus whenever
reasonably required by the terms of the underwriting agreement. Subject to Rule
415 under the Securities Act, the Company shall amend the registration statement
or supplement the prospectus so that it will remain current and in compliance
with the requirements of the Securities Act for such period as shall be approved
by the Special Committee. If any event or development occurs as a result of
which a registration


Exhibit A
2
ACTIVE 231358484

--------------------------------------------------------------------------------





statement or prospectus contains a misstatement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, the Company shall promptly notify the
applicable Stockholder Parties and their counsel, amend the registration
statement or supplement the prospectus so that each will thereafter comply with
the Securities Act and furnish to such Stockholder Parties and their counsel
such amended or supplemented prospectus for use in the offer and sale of Common
Shares covered by such registration statement. Pending such amendment or
supplement, such Stockholder Parties shall cease making offers and sales of
Common Shares pursuant to the prior prospectus. In the event that any Common
Shares included in a registration statement remain unsold following all
Takedowns approved by the Special Committee, the Company may file a
post-effective amendment to the registration statement for the purpose of
removing such securities from registered status.
(b)        Furnish to the applicable Stockholder Parties and their counsel such
numbers of copies of the registration statement, any pre-effective or
post-effective amendment thereto, the prospectus, including each preliminary
prospectus and any amendments or supplements thereto, in each case in conformity
with the requirements of the Securities Act and the rules thereunder, and such
other related documents as such Stockholder Parties and their counsel may
reasonably request in order to facilitate the disposition of Common Shares owned
by such Stockholder Parties.
(c)        To the extent necessary, use the Company’s commercially reasonable
efforts (i) to register and qualify the Common Shares covered by such
registration statement under such other securities or Blue Sky laws of such
states or U.S. jurisdictions as shall be reasonably requested by the
underwriters’ representative or agent (as applicable, or if inapplicable, the
applicable Stockholder Parties and their counsel), (ii) to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and (iii) to obtain the withdrawal of any order
suspending the effectiveness of a registration statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of the offer
and sale of any of such Common Shares in any jurisdiction, at the earliest
possible moment; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.
(d)        In the event of any underwritten or agented offering, enter into and
perform the Company’s obligations under an underwriting or agency agreement
(including indemnification and contribution obligations of underwriters or
agents), in usual and customary form, with the managing underwriter or
underwriters of or agents for such offering, and (i) make such representations
and warranties to the underwriters’ representative or agent with respect to the
business of the Company and its subsidiaries, the registration statement or
prospectus, in each case, in form, substance and scope as are customarily made
by issuers to underwriters in underwritten offerings and confirm the same if and
when requested and (ii) deliver such documents and certificates as may be
reasonably requested by the applicable Stockholder Parties, their counsel, the
underwriters’ representative or agent, if any, to evidence the continued
validity of the representations and warranties of the Company and its
subsidiaries made pursuant to clause (i) above and to evidence compliance with
any customary conditions contained in the


Exhibit A
3
ACTIVE 231358484

--------------------------------------------------------------------------------





underwriting agreement or similar agreement entered into by the Company. The
foregoing actions shall be taken in connection with each closing under such
underwriting or similar agreement as and to the extent required thereunder. The
Company shall also cooperate with the applicable Stockholder Parties and their
counsel and the underwriters’ representative or agent for such offering in the
marketing of the Common Shares, including making available, on a commercially
reasonable basis, the Company’s officers, accountants, counsel, premises, books
and records for such purpose, but the Company shall not be required to incur any
material out-of-pocket expense pursuant to this sentence.
(e)        In the event of any underwritten or agented offering, the Company and
members of its management (which shall include the Chief Executive Officer and
the Chief Financial Officer or such other members of its management acceptable
to the underwriters’ representative or agent, if any) shall participate in
roadshows and other similar selling efforts as the underwriters’ representative
or agent, if any, shall reasonably deem to be necessary; provided, however, the
Company and members of its management shall not be obligated to participate in
more than a total of two roadshows or other similar selling efforts with respect
to the Subject Shares.
(f)        Promptly notify the applicable Stockholder Parties and their counsel
of any stop order issued or threatened to be issued by the SEC in connection
therewith (and take commercially reasonable actions required to prevent the
entry of such stop order or to remove it if entered).
(g)        Make generally available to the Company’s security holders copies of
all periodic reports, proxy statements, and other information referred to in
Section 6.1 below, and an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act no later than 90 days following the end of
the 12-month period beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of each registration statement filed
pursuant to this Agreement.
(h)        Make available for inspection by the applicable Stockholder Parties
and their counsel, any underwriter participating in such offering and the
representatives of such Stockholder Parties and the underwriter (but not more
than one firm of counsel to each), all financial and other information as shall
be reasonably requested by them, and provide such Stockholder Parties and their
counsel, any underwriter participating in such offering and the representatives
thereof the opportunity, on a commercially reasonable basis, to discuss the
business affairs of the Company with appropriate officers and independent public
accountants who have certified the audited financial statements included in such
registration statement, in each case all as necessary to enable them to exercise
their due diligence responsibility under the Securities Act; provided, however,
that any records, information or documents that are designated by the Company as
confidential at the time of delivery of such records, information or documents
shall be kept confidential by such persons unless (i) such records, information
or documents are in the public domain or otherwise publicly available (other
than by reason of breach of this confidentiality provision), (ii) disclosure of
such records, information or documents is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities, or
(iii) disclosure of such records, information or documents, in the


Exhibit A
4
ACTIVE 231358484

--------------------------------------------------------------------------------





reasonable opinion of counsel to such person, is otherwise required by law or
regulation (including without limitation pursuant to the requirements of the
Securities Act or regulations promulgated thereunder); provided, however, that
in the case of subsections (ii) and (iii) hereof, prior to making such
disclosure, such Stockholder Parties and their counsel shall consult with the
Company and its counsel as to the necessity of such disclosure, the timing and
content of such disclosure and the nature and wording of such disclosure and
shall use its reasonable best efforts to obtain, at the Company’s expense,
confidential treatment of such records, information or documents, or portions
thereof. Also, to the extent possible, the Company shall be given a reasonable
opportunity to intervene with the appropriate authorities in order to prevent
disclosure of such records, information or documents, or portions thereof.
(i)        Use the Company’s commercially reasonable efforts to obtain a
so-called “comfort letter” from its independent public accountants, and legal
opinions of counsel to the Company addressed to the applicable Stockholder
Parties, or the underwriters’ representative or agent, as applicable, in
customary form and covering such matters of the type customarily covered by such
letters, and in a form that shall be reasonably satisfactory to such Stockholder
Parties and their counsel or the underwriters’ representative or agent, as
applicable. The Company shall furnish to such Stockholder Parties and their
counsel a signed counterpart of any such comfort letter or legal opinion.
Delivery of any such opinion or comfort letter shall be subject to the recipient
furnishing such written representations or acknowledgements as are customarily
provided by sellers of securities who receive such comfort letters or opinions.
(j)        Take such other actions as are commercially reasonably required in
order to expedite or facilitate the effectiveness of the Takedown of the Subject
Shares approved by the Special Committee.
ARTICLE III    
Stockholder Parties’ Obligations.
3.1        It shall be a condition precedent to the obligations of the Company
to take any action pursuant to this Agreement with respect to the Subject Shares
of a Stockholder Party that such Stockholder Party shall:
(a)        Furnish to the Company such information regarding such Stockholder
Party, the number of Common Shares owned by such party, and the intended method
of disposition of such securities as shall be required to effect the
registration and Takedown of her Common Shares, and to cooperate with the
Company in preparing such registration and Takedown; and
(b)        Agree to sell Common Shares to the underwriters at the price and on
terms and conditions, including the payment of commissions, fees, costs and
expenses, set forth in, and to execute, the underwriting agreement agreed to by
such Stockholder Party and the Company.
(c)        The Stockholder Parties shall agree to a standstill agreement to the
extent requested by the Special Committee in connection with any Takedown.


Exhibit A
5
ACTIVE 231358484

--------------------------------------------------------------------------------





ARTICLE IV    
Expenses of Registration.
4.1        The Stockholder Parties participating in a Takedown, on the one hand,
and the Company, on the other hand, shall each bear and pay 50% of all expenses
incurred in connection with any registration, filing, or qualification of Common
Shares with respect to any Resale Shelf Registration Statement (excluding any
underwriting discounts and selling commissions and all legal fees and expenses
of legal counsel for the applicable Stockholder Parties), including all
registration, filing and National Association of Securities Dealers, Inc. fees,
all rating agency fees, stock exchange listing fees, all fees and expenses of
complying with securities or blue sky laws (including fees and expenses of
underwriters counsel), all word processing, duplicating and printing expenses,
messenger and delivery expenses, the fees and disbursements of counsel for the
Company, and of the Company’s independent registered public accountants,
including the expenses of “cold comfort” letters required by or incident to such
performance and compliance (the “Registration Expenses”); provided that if the
Company participates in any Takedown, it will pay 100% of such costs (excluding
any underwriting discounts and selling commissions or any legal fees and
expenses of legal counsel for the applicable Stockholder Parties) and will pay
its respective underwriting discounts and selling commissions. The Stockholder
Parties participating in the Takedown will pay the fees to be paid by the
Stockholder Parties on a pro rata basis based on the number of shares being
sold.
ARTICLE V    
Indemnification; Contribution.
5.1        If any Common Shares are included in a registration statement under
this Exhibit A:
(a)        To the extent permitted by applicable law, the Company shall
indemnify and hold harmless each Stockholder Party, such party’s heirs (if
applicable), successors and permitted assigns, against any and all losses,
claims, damages, liabilities and reasonable expenses (joint or several),
including reasonable attorneys’ fees and disbursements and expenses of
investigation, incurred by such party pursuant to any actual or threatened
action, suit, proceeding or investigation, or to which any of the foregoing
persons may become subject under the Securities Act, the Exchange Act or other
federal or state laws, insofar as such losses, claims, damages, liabilities and
reasonable expenses arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”):
(i)        Any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein, or any amendments or supplements thereto;
(ii)        The omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading; or
(iii)        Any violation or alleged violation by the Company of the Securities
Act, the Exchange Act, any applicable state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any
applicable state securities law;


Exhibit A
6
ACTIVE 231358484

--------------------------------------------------------------------------------





provided, however, that the indemnification required by this Section 5.1 shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of the
Company, nor shall the Company be liable in any such case for any such loss,
claim, damage, liability or expense to the extent that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
written information furnished to the Company by the indemnified party expressly
for use in connection with such registration; provided, further, that the
indemnity agreement contained in this Section 5 shall not apply to any
underwriter to the extent that any such loss is based on or arises out of an
untrue statement or alleged untrue statement of a material fact, or an omission
or alleged omission to state a material fact, contained in or omitted from any
preliminary prospectus if the final prospectus shall correct such untrue
statement or alleged untrue statement, or such omission or alleged omission, and
a copy of the final prospectus has not been sent or given to such person at or
prior to the confirmation of sale to such person if such underwriter was under
an obligation to deliver such final prospectus and failed to do so. The Company
shall also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers, directors, agents and employees and each person who controls such
persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Stockholder Parties.
(b)        To the extent permitted by applicable law, each Stockholder Party
shall indemnify and hold harmless the Company, each of its directors, each of
its officers who shall have signed the registration statement, each person, if
any, who controls the Company within the meaning of the Securities Act, against
any and all losses, claims, damages, liabilities and reasonable expenses (joint
and several), including reasonable attorneys’ fees and disbursements and
expenses of investigation, incurred by such party pursuant to any actual or
threatened action, suit, proceeding or investigation, or to which any of the
foregoing persons may otherwise become subject under the Securities Act, the
Exchange Act or other federal or state laws, insofar as such losses, claims,
damages, liabilities and reasonable expenses arise out of or are based upon any
Violation by such Stockholder Party, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Stockholder Party or such party’s counsel
expressly for use in connection with such registration; provided, however, that
the indemnification required by this Section 5.1(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or expense if
settlement is effected without the consent of the such Stockholder Party.
(c)        Promptly after receipt by an indemnified party under this Section 5
of notice of the commencement of any action, suit, proceeding, investigation or
threat thereof made in writing for which such indemnified party may make a claim
under this Section 5, such indemnified party shall deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party shall have the right to retain its
own counsel, with the fees and disbursements and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party


Exhibit A
7
ACTIVE 231358484

--------------------------------------------------------------------------------





represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time following the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 5 but shall not relieve the indemnifying
party of any liability that it may have to any indemnified party otherwise than
pursuant to this Section 5. Any fees and expenses incurred by the indemnified
party (including any fees and expenses incurred in connection with investigating
or preparing to defend such action or proceeding) shall be paid to the
indemnified party, as incurred, within thirty (30) days of written notice
thereof to the indemnifying party; provided, that such notice is accompanied by
an appropriate undertaking to reimburse the indemnifying party if it is
ultimately determined that an indemnified party is not entitled to
indemnification hereunder. Any such indemnified party shall have the right to
employ separate counsel in any such action, claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be the expenses of such indemnified party unless (i) the indemnifying
party has agreed to pay such fees and expenses or (ii) the indemnifying party
shall have failed to promptly assume the defense of such action, claim or
proceeding or (iii) the named parties to any such action, claim or proceeding
(including any impleaded parties) include both such indemnified party and the
indemnifying party, and such indemnified party shall have been advised by
counsel that there may be one or more legal defenses available to it which are
different from or in addition to those available to the indemnifying party and
that the assertion of such defenses would create a conflict of interest such
that counsel employed by the indemnifying party could not faithfully represent
the indemnified party (in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such action, claim or proceeding on behalf of
such indemnified party, it being understood, however, that the indemnifying
party shall not, in connection with any one such action, claim or proceeding or
separate but substantially similar or related actions, claims or proceedings in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (together with appropriate local counsel) at any time
for all such indemnified parties, unless in the reasonable judgment of such
indemnified party a conflict of interest may exist between such indemnified
party and any other of such indemnified parties with respect to such action,
claim or proceeding, in which event the indemnifying party shall be obligated to
pay the fees and expenses of such additional counsel or counsels). No
indemnifying party shall be liable to an indemnified party for any settlement of
any action, proceeding or claim without the written consent of the indemnifying
party, which consent shall not be unreasonably withheld.
(d)        If the indemnification required by this Section 5 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to in this
Section 5:
(i)        The indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any


Exhibit A
8
ACTIVE 231358484

--------------------------------------------------------------------------------





other relevant equitable considerations. The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any Violation has been committed by, or relates to information
supplied by, such indemnifying party or indemnified parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such Violation. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in this Section 5, any
legal or other fees or expenses reasonably incurred by such party in connection
with any investigation or proceeding.
(ii)        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation which does not take into account the
equitable considerations referred to in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
(e)        If indemnification is available under this Section 5, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in this Section 5 without regard to the relative fault of such
indemnifying party or indemnified party or any other equitable consideration
referred to in this Section 5.
(f)        The obligations of the Company and the Stockholder Parties under this
Section 5 shall survive the completion of any offering of Common Shares pursuant
to a registration statement under this Agreement, and otherwise.
ARTICLE VI    
Other Covenants of the Company.
6.1        The Company hereby agrees and covenants as follows:
(a)        The Company shall file as and when applicable, on a timely basis, all
reports required to be filed by it under the Exchange Act.
(b)        The Company shall not, directly or indirectly, (x) enter into any
merger, consolidation or reorganization in which the Company shall not be the
surviving corporation or (y) sell or agree to sell all or substantially all the
Company’s assets, unless prior to such merger, consolidation, reorganization or
asset sale, the surviving corporation or the transferee, respectively, shall
have agreed in writing to assume the obligations of the Company under this
Agreement, with respect to any securities which the Stockholder Parties would be
entitled to receive in exchange for Common Shares pursuant to any such merger,
consolidation or reorganization.




Exhibit A
9
ACTIVE 231358484